Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following amended title is suggested: “User Equipments, Base Stations and Methods for SP-CSI Reporting”.

13301366
Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
For each claim, the second recitation of “an UL-SCH” should be corrected as “the UL-SCH” since it already has an antecedent basis.  
Appropriate correction is required.

Attempt has been made on 30 December 31, 2021 in contacting Applicant representative Mototaka Taneya (tel: 360-834-8754) to resolve the above objections, but no one answered.

Allowable Subject Matter
Claims 1 and 7 are objected to as set forth above, but would be allowable if corrected to overcome those objection above.
The following is an examiner’s statement of reasons for allowance:
For each of independent claims 1, 4, 7 and 10, the prior art fails to further explicitly describe:
receiving/transmitting, from a base station apparatus to a user Equipment (UE), a radio resource control (RRC) message comprising first information used for configuring a periodicity for a physical downlink control channel (PDCCH) monitoring, 
receiving/transmitting, based on the first information, the PDCCH for a downlink control information (DCI) format with cyclic redundancy check (CRC) scrambled by a semi-persistent channel state information radio network temporary identifier (SP-CSI-RNTI), the DCI format being used for scheduling of a physical uplink shared channel (PUSCH), 
transmitting/receiving, based on decoding of the DCI format, the semi-persistent CSI reporting on the PUSCH based on a parameter, the parameter being indicated by using a CSI request field comprised in the DCI format, and 
(1) processing to drop the semi-persistent CSI reporting in a case based on-that the semi-persistent CSI reporting overlaps in time with an uplink shared channel (UL-SCH) transmission on the PUSCH in one symbol, wherein the processing circuitry is configured to drop the semi-persistent CSI reporting, or (2) receiving a positive scheduling request (SR) on a physical uplink control channel (PUCCH) in a case that the semi-persistent CSI reporting is being performed without multiplexing with an UL-SCH and the semi-persistent CSI reporting overlaps with a positive scheduling request (SR) transmission on a physical uplink control channel (PUCCH).

The closest prior art found, Gao (US 2019/0349125) describing SP-CSI reporting periodicity and bits of the uplink DCI message is scrambled with a SP-CSI-RNTI (claim 1), Lunttila (US 2019/0223036) describing multi-cell periodic SPS CSI reporting where if 2 PUCCH configurations overlap, ranks the different CSI reports (fig. 4 step 450), Baldemair (US 2021/0068138) describing likely to drop CSI where first & second transmission resource partially overlap (abstract & fig. 1), and Takeda (US 2021/0006314) describing that in a case that monitoring of DCI format 0_1 (or format 2_4 or format 0_0) is configured by a given search space configuration and an SP-CSI-RNTI is configured, the UE may monitor DCI format 0_1 with CRC bits scrambled by the SP-CSI-RNTI (para. 67, 71, 86), in combination, fail to render all of above independent claims’ features as whole obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Cheng (US 2019/0394785) describing simultaneous EMBB & URLLC transmissions where  UCI multiplexing is performed based on one or more .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469